Opinion bt
Me. Chief Justice Mitchell,
This case is ruled by Usher v. West Jersey R. R. Co., 126 Pa. 206, in which it was held that an action for damages for injuries causing death, being entirely statutory, must be brought by the person to. whom the right is given by the statutes of the state where the cause of action arose. In the syllabus of that case, the expression is that the action must be brought by the person to whom the right is given by the statutes of the “ state where the injuries were inflicted.” For the facts in that case the expression is entirely accurate, for the injuries and the death both occurred in New Jersey. But the more general expression, “ the state where the cause of action arose,” is the better one. The learned judge below appears to have been misled by the assumption that an exception to this principle has been established in Derr v. Lehigh Valley R. R. Co., 158 Pa. 365. But no such question arose in thát case, for the decedent, for whose death the action was brought, died in Pennsylvania, and, if an action lay at all, it was in this state and under our statute. In that case the injuries were received in New Jersey and the action was sought to be sustained by showing that the negligence, which was the proximate cause, began in this state and continued till the injuries were actually inflicted. A nonsuit was sustained for the failure of evidence on this point. “ Unless a negligent act or omission in Pennsylvania,” said McCollum, J., “ which was directly responsi*23Sr the injury received in New Jersey, is shown by the evi5"fi|ge, there is no question of jurisdiction to be considered. If fhe "evidence is insufficient to warrant an inference of such 'ligence the nonsuit must be sustained.”
'h the present, as in the Derr case, the plaintiff based the "'right of recovery on the evidence of the initial negligence of the defendant in this state which continued and became part of the proximate cause of the death. In this case the jury so d. But this view overlooks the fact that in the present Isífhat is nob a controlling element. In the Derr case, as lady said, the death occurred in this state, and if the proxii<*ause was negligence also occurring in this state, the con-of the statute, giving the widow a right of action, ícfc'áll have been met. But here, the essential condition of the state, is lacking. No matter how great the neg-
the defendant, nor where it began or continued, ,%hl|rqh!ras no cause of action to anybody until an injury was 1 .feheí'vÁdf,'. As soon as the decedent was injured he had a com-right of action, which was transitory and enforceable í^ '^iiyí'cljínmon-law jurisdiction where defendant could be iserV^i'i' ^ut when he died wdthout having brought suit, his tigiw^ied with him, there was no survivorship to anyone. By stdtiif£§?arnew right arose, derivative in its nature and not maintálÍ|«^|,when if he had lived he could not have recovered, y'amMcldiel ess, a new right, resting entirely on statute, and veile^wtelparty to whom it is given by the statute of the gin which it arose.
decedent having died in New Jersey, if there had ítutó jb. that state providing for a new action, there woqjq. right in anyone anywhere, but the statute b at to the decedent’s representatives, they, and th"assert it. beérfn¡
Judgmq'^^^|i,s'ed’,
On petitr&hi&^p-ggument it was shown that decedent after the accid'$&< tW Jersey was brought back to Easton Hhw&r*'*'1
¥0h|t^é’h^r^rñ:^. ír.- dnif n Aaa?foj¡i ÍS§Jlc;i This caí© píe& In flowing opinion was delivered by l" toril 29, 1907: and on the first argu*24ment was argued here on the theory that the initial negli, of the defendant occurred in this state, and continued am came part of the proximate cause of the accident in New Jed Owing to this view of the case, the fact was not disclosed the deceased, though injured in New Jersey, had been bro home and died in this state. The judgment was, there! reversed under the authority of Usher v. West Jersey R. R. Co., 126 Pa. 206. It being now shown to the court that the death occurred in Pennsylvania, the case is directly Derr v. R. R. Co., 158 Pa. 365, and was properly broug the widow for the benefit of herself and child.
The order heretofore made reversing the judgment court below, is now rescinded, and the judgment is affi: